UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7669


STACY W. HOWARD,

                Petitioner – Appellant,

          v.

CECILIA REYNOLDS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Richard M. Gergel, District
Judge. (6:09-cv-02088-RMG)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stacy W. Howard, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney  General,  Donald  John  Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stacy W. Howard seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2006).

A    certificate        of     appealability         will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the      merits,     a   prisoner      satisfies       this      standard    by

demonstrating        that      reasonable          jurists    would       find     that    the

district      court’s        assessment      of    the     constitutional         claims    is

debatable     or     wrong.         Slack    v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We      have   independently          reviewed       the    record    and

conclude      that      Howard      has     not     made     the    requisite       showing.

Accordingly,       we     deny      Howard’s       motion     for    a    certificate      of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3